Case 4:19-cv-00183-TCK-JFJ Document 21 Filed in USDC ND/OK on 04/17/20 Page 1 of 10




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF OKLAHOMA


                                                      )
   PINNACLE PERFORMANCE &                             )
   REPAIR, INC., a domestic for                       )
   profit business corporation,                       )
                                                      )
   MICHAEL R. MAYOPOULOS,                             )         Case No. 19-CV-183-TCK-JFJ
   an individual and shareholder of Pinnacle          )
   Performance & Repair, Inc.,                        )
                                                      )
   KRISTI DYAN MAYOPOULOS,                            )
   an individual and shareholder of Pinnacle          )
   Performance & Repair, Inc.,                        )
                                                      )
                     Plaintiffs,                      )
   v.                                                 )
                                                      )
   THE CITY OF OWASSO,                                )
   an incorporated municipality and political         )
   subdivision of the State of Oklahoma,              )
                                                      )
                    Defendant.

                                      OPINION AND ORDER

          Before the Court is the Motion to Dismiss filed by defendant City of Owasso (“City”)

   pursuant to Fed. R. Civ. P. 12(b)(6) for failure to state a claim upon which relief can be granted.

   Doc. 11. Specifically, the City asserts that Younger v. Harris, 401 U.S. 37 (1971) and its progeny

   compel dismissal of the Complaint in this case. Id. Additionally, it contends that Plaintiffs

   Michael R. Mayopoulos and Kristi Dyan Mayopoulos (“Plaintiffs”) lack standing to sue the City.

   Plaintiffs oppose the motion. Doc.16.

          I. Background

          This lawsuit arises from a dispute between Plaintiffs and the City over the use by Pinnacle

   Performance & Repair, Inc. (“Pinnacle”) of equipment used to measure power, torque or force
Case 4:19-cv-00183-TCK-JFJ Document 21 Filed in USDC ND/OK on 04/17/20 Page 2 of 10




   produced by “high performance” automobiles. On April 2, 2019, the Owasso City Council, over

   Plaintiffs’ objection, approved a resolution declaring Pinnacle’s use of the Dynamometer to be a

   nuisance, and authorizing the filing of an action in Tulsa County District Court seeking to abate

   the alleged nuisance. The next day, Plaintiffs filed the pending case pursuant to 42 U.S.C. §1983,

   alleging the City had violated their rights of due process and equal protection and that the nuisance

   ordinance the City cited in its resolution is void for vagueness.

           On July 16, 2019, the City filed its Petition for Order of Abatement in Tulsa County District

   Court, Case No. CV-2019-884, as authorized by the Owasso City Council’s resolution.

           On July 31, 2019, the City filed the pending Rule 12(b)(6) motion, arguing that the case

   should be dismissed based on Younger v. Harris, 401 U.S. 37 (1971) and its progeny, and that

   neither of the individual plaintiffs have standing to sue the City. Doc. 11.

           On September 10, 2019, Tulsa County District Judge Jefferson D. Sellers stayed

   proceedings in the state court case pending resolution of the pending Motion to Dismiss in this

   case.

           II. Rule 12(b)(6) Standard

           To survive a Rule 12(b)(6) motion to dismiss, “a complaint must contain sufficient factual

   matter, accepted as true, to ‘state a claim for relief that is plausible on its face.’” Ashcroft v. Iqbal,

   556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “[T]he

   mere metaphysical possibility that some plaintiff could prove some set of facts in support of the

   pleaded claims is insufficient; the complaint must give the court reason to believe that this plaintiff

   has a reasonable likelihood of mustering factual support for these claims.” Ridge at Red Hawk,

   LLC v. Schneider, 493 F.3d 1174, 1177 (10th Cir. 2007) (emphasis in original).




                                                       2
Case 4:19-cv-00183-TCK-JFJ Document 21 Filed in USDC ND/OK on 04/17/20 Page 3 of 10




           The Tenth Circuit has interpreted “plausibility,” the term used by the Supreme Court in

   Twombly, to “refer to the scope of the allegations in a complaint” rather than to mean “likely to be

   true.” Robbins v. Okla. ex rel. Okla. Dep’t of Human Servs., 519 F.3d 1242, 1247 (10th Cir. 2008).

   Thus, “if [allegations] are so general that they encompass a wide swath of conduct, much of it

   innocent, then the plaintiffs have not nudged their claims across the line from conceivable to

   plausible.” Id. (internal quotations omitted). “The allegations must be enough that, if assumed to

   be true, the plaintiff plausibly (not just speculatively) has a claim for relief.” Id. “This requirement

   of plausibility serves not only to weed out claims that do not (in the absence of additional

   allegations) have a reasonable prospect of success, but also to inform the defendants of the actual

   grounds of the claim against them.” Id. at 1248.

           III. Relevant Allegations of the Complaint

           Plaintiffs Michael and Kristi Mayopoulos are shareholders of Pinnacle. Doc. 2, ¶¶5-6.

   Since August 2010, Plaintiffs have lawfully operated the high performance auto repair shop

   located at 109 West First Avenue in Owasso—an area of Owasso zoned for such business

   operations. Id., ¶¶12-13, 40.

           In March and April of 2015, Plaintiffs attended Owasso City Council meetings to voice

   concerns with and objections to a proposed “Downtown Overlay District” plan, which articulated

   Owasso’s intent to change the character of the area in which Pinnacle has been operating for years

   from an area zoned for commercial/industrial uses to a more “mixed use,” less industrialized

   sector. Id., ¶¶15-17, n. 1.

           In July 2017, Pinnacle began using a dynamometer machine, which is a diagnostic tool

   used for measuring power, torque, or force of “high performance” engines. Id., ¶25. To measure




                                                      3
Case 4:19-cv-00183-TCK-JFJ Document 21 Filed in USDC ND/OK on 04/17/20 Page 4 of 10




   the full power, torque or force of an engine using the dynamometer, the engine must be accelerated

   to maximum capacity. This process creates noise. Id., ¶24.

          In November 2017, Michael Mayopoulos was issued a citation for alleged violation of an

   Owasso ordinance. Id., ¶26. The citation was later dismissed before a hearing was held. Id., ¶27.

   In February 2018, he was issued a citation alleging a violation of a separate Owasso ordinance.

   Id., ¶28. The citation was later dismissed by an Owasso municipal judge. Id., ¶29.

          On or about September 18, 2018, a letter from Infinity Investigations and Protective

   Services was sent to Plaintiffs, alleging Plaintiffs’ use of the Dynamometer machine violated

   Owasso City Ordinances, §§8-310, 10-311 and 10-312. Id., ¶30.

          On or about October 18, 2018, and again on or about February 5, 2019, the Owasso City

   Council addressed the matter at its regular council meetings. Id., ¶32. During these meetings,

   Plaintiffs submitted objections to any actions that would be taken to declare them in violation of

   City ordinances by operation of their business, particularly based on use of the Dynamometer

   machine. Id., ¶33. On April 2, 2019, Plaintiffs—by and through retained counsel—publicly voiced

   their objections to the proposed Resolution. Id., ¶34.

          The same day, Owasso—acting by and through its city council—voted to approve the

   passage of Resolution No. 2019-05, declaring Pinnacle to be a nuisance. Id., ¶35. The Resolution

   authorized the filing of an action in Tulsa County District Court to seek to abate the alleged

   nuisance. Id., ¶36. The Resolution cited two Owasso City Ordinances supporting its intent to

   declare Pinnacle to be a nuisance subject to abatement: Owasso Ord. 8-301 and 8-306. Id., ¶37.

          The Resolution, as passed, constitutes a formal written policy of the City. Id., ¶39.

          Upon information and belief, the lone source of complaints upon which the City relied in

   formulating its resolution is Bill Willson, who is affiliated with Infinity Investigation and



                                                    4
Case 4:19-cv-00183-TCK-JFJ Document 21 Filed in USDC ND/OK on 04/17/20 Page 5 of 10




   Protective Services. Id., ¶45. Pinnacle was in existence providing services for “high performance”

   automobiles before Infinity began occupying the 104 W. Broadway Street location. Id., ¶46. Bill

   Willson is married to Teresa Willson, who is employed by the City as its Director of Information

   Technology. Id., ¶48. Accordingly, the City has singled out Plaintiffs for this action due to

   preferences or desires of the spouse of one of the City’s key governmental agents. ¶49.

           Moreover, the applicable language of the ordinance cited by the City as defining the

   conduct amounting to a nuisance is impermissibly vague in that it fails to provide people of

   ordinary intelligence a reasonable opportunity to understand what conduct is prohibited and

   encourages arbitrary and discriminatory enforcement as it doesn’t provide any specific standards

   as to what constitutes a level of noise that rises to a level of nuisance. Id., ¶52.

           The Complaint also alleges that the City is using the instant controversy to further its

   objectives of transforming the area designated as the “Overlay District” away from the commercial

   and industrial uses under which Pinnacle has been lawfully operating since 2011—prior to the

   adoption of the “Overlay District”—to a non-industrial, “mixed use” theme by the

   unconstitutional, inequitable and selective use and enforcement of its ordinances against Plaintiffs.

   Id., ¶55.

           Pursuant to 42 U.S.C. §1983, Plaintiffs assert claims for violation of their rights of due

   process and equal protection (class of one) and for a declaratory judgment that the nuisance

   ordinance is void for vagueness. They seek damages in excess of $75,000, injunctive relief and

   attorney fees. Id. at pp. 12-13.

           IV. Analysis

           The City, in its Rule 12(b)(6) motion, argues the Younger doctrine compels dismissal, and

   that neither individual plaintiff has standing to sue the City.



                                                      5
Case 4:19-cv-00183-TCK-JFJ Document 21 Filed in USDC ND/OK on 04/17/20 Page 6 of 10




                  A. Oklahoma and Owasso Nuisance Laws

          Under Oklahoma law, cities and towns have the right and power delegated to them by the

   Oklahoma legislature to determine what shall constitute a nuisance within their respective

   corporate limits, and, wherever it is practical to do so, they have the power to summarily abate any

   such nuisance after notice to the owner and an opportunity for him to be heard, if this can be given.

   50 O.S. §16. Oklahoma law defines a nuisance, in relevant part, as follows:

          A nuisance consists in unlawfully doing an act, or omitting to perform a duty, which
          act or omitting to perform a duty, which act or omission . . . [a]nnoys, injures or
          endangers the comfort, repose, health, or safety of others[.]

   50 O.S. §1. A “nuisance” can be “public” or “private.” 50 O.S. §§2-3. A “public nuisance” is

   defined as “one which affects at the same time an entire community or neighborhood, or any

   considerable number of persons, although the extent of the annoyance or damages inflicted upon

   the individuals may be unequal.” 50 O.S. §2. A “private nuisance” is defined as “every nuisance

   not included in the definition of [50 O.S. §2].” 50 O.S. §3.

          The City’s statutory definitions of nuisance, public nuisance and private nuisance are

   identical to the State of Oklahoma’s statutory definitions of the terms. Doc. 11, Ex. 1, Owasso

   City Council Ordinances, Ch.3, §8-301. In particular, under the City ordinance, a “nuisance”

   includes “any thing or condition” which “[a]nnoys, injures or endangers the comfort, repose, health

   or safety of others.” Id. A “public nuisance is one which affects at the same time an entire

   community or neighborhood or any considerable number of persons, although the extent of the

   annoyance or damage inflicted upon the individuals may be unequal.” Id.

                  B. The Younger Doctrine

          In Younger v. Harris, 401 U.S. 37, 43 (1971), the Supreme Court observed that “[s]ince

   the beginning of this country’s history Congress has, subject to few exceptions, manifested a desire



                                                    6
Case 4:19-cv-00183-TCK-JFJ Document 21 Filed in USDC ND/OK on 04/17/20 Page 7 of 10




   to permit state courts to try state cases free from interference by federal courts.” In Younger, a

   state criminal defendant filed a federal action alleging that the statute underlying his state

   prosecution violated the Constitution and asking the federal court to enjoin enforcement of the

   state statute. 401 U.S. at 38-39. The Supreme Court acknowledged that “when absolutely

   necessary for protection of constitutional rights, courts of the United States have power to enjoin

   state offices from instituting criminal actions.” Id. at 45. However, it stated that “this may not be

   done, except under extraordinary circumstances, where the danger of irreparable loss is both great

   and immediate.” Id.

          Although Younger involved a criminal prosecution, the doctrine has since been expanded

   to apply to cases involving civil enforcement proceedings in state court (See Huffman v. Pursue,

   Ltd., 420 U.S. 592 (1975)); to cases involving the integrity of administration of the state’s judicial

   system (See Juidice v. Vail, 430 U.S. 327 (1977)); to cases involving two private parties (See

   Pennzoil Co. v. Texaco Inc., 481 U.S. 1 (1987)); and to certain administrative proceedings (See

   Ohio Civil Rights Comm’n, 477 U.S. 619 (1986)).

          The Tenth Circuit, in applying Younger, has held that federal courts must abstain from

   exercising jurisdiction when the following three conditions have been met:

          First, there must be ongoing state criminal, civil, or administrative proceedings.
          Second, the state court must offer an adequate forum to hear the federal plaintiffs’
          claims from the federal lawsuit. Third, the state proceeding must involve important
          state interests, matters which traditionally look to state law for their resolution or
          implicate separately articulated state policies.

   Taylor v. Jacquez, 126 F.3d 1294, 1297 (10th Cir. 1997) (citing Seneca-Cayuga Tribe of Oklahoma

   v. State of Oklahoma ex rel. Thompson, 874 F.2d 709, 711 (10th Cir. 1989)).

          In this case, the language Plaintiffs seek to have declared unconstitutional is taken directly

   from Oklahoma’s statutory definitions of nuisance, public nuisance and private nuisance.



                                                     7
Case 4:19-cv-00183-TCK-JFJ Document 21 Filed in USDC ND/OK on 04/17/20 Page 8 of 10




   Moreover, the enforcement of Ordinance 8-301—which Plaintiffs’ Complaint asks this Court to

   declare unconstitutional—implicates the procedural process set forth by Oklahoma law, which

   provides:

          In cases where it is deemed impractical summarily to abate any such nuisance such
          city or town may bring suit in the district court of the county in which such
          nuisance is located, and it is hereby made the duty of the governing body of
          any such city or town, by the adoption of a resolution to direct the bringing of
          suit in the proper court for the purposes of abating any such nuisance. The
          district court of the county in which any such nuisance exists or is maintained
          shall have jurisdiction of any such case and power to adjudge and determine
          any action brought under the provisions hereof, and where it is adjudged that
          any such nuisance exists or is maintained and should be abated, such court shall
          have the power and authority either by and through a commissioner appointed by
          such court, or otherwise, to cause such nuisance to be abated and to assess all the
          costs thereof, including the costs of suit, against the property on which such
          nuisance existed or is maintained, and to declare such costs a judgment against said
          property and order and direct the sale of said property for the purpose of satisfying
          said judgment and shall cause the same to be sold and proceeds thereof applied to
          the payment of the costs of abating any such nuisance.

   50 O.S. §17 (emphasis added).

          Plaintiffs do not dispute the first two considerations warranting Younger abstention—i.e.,

   that the state court provides an adequate forum to hear the claims raised in their federal court

   complaint, and that the state proceeding involves important state interests—are satisfied. Their

   sole argument is that because they filed this case before the City filed the state court case, the

   requirement for an “ongoing state proceeding” has not been met.

          However, the Supreme Court has held that where a state proceeding is instituted against

   the federal plaintiffs after the federal complaint is filed “but before any proceedings of substance

   on the merits have taken place in the federal court, the principles of Younger v. Harris should apply

   in full force.” Hicks v. Miranda, 422 U.S. 332, 349 (1975). In Hicks, as in this case, no state

   proceedings were pending against the defendants at the time they filed suit in federal court, but

   state court proceedings were subsequently filed against the federal court plaintiffs.

                                                    8
Case 4:19-cv-00183-TCK-JFJ Document 21 Filed in USDC ND/OK on 04/17/20 Page 9 of 10




           The Tenth Circuit, citing Hicks, has stated:

           Generally speaking, federal courts invoke the Younger doctrine when a state
           prosecution is pending at the time the federal proceeding is initiated. However, the
           doctrine also may apply even when the state prosecution begins after the federal
           complaint has been filed.

   Kingston v. Utah County, 161 F.3d 17 at *3 (10th Cir. 1998) (unpublished).

           Pursuant to the Younger doctrine, federal courts may not “interfere with state court

   proceedings by granting equitable relief—such as injunctions of important state proceedings or

   declaratory judgments regarding constitutional issues in those proceedings—when such relief

   could adequately be sought before the state court.” Rienhardt v. Kelly, 164 F.3d 1296, 1302 (10th

   Cir. 1999). Accordingly, “[a]lthough federal courts have a virtually unflagging obligation to

   exercise jurisdiction granted them, they must on rare occasions abstain from exercising their

   jurisdiction in order to avoid undue interference with states’ conduct of their own affairs.” J.B. ex

   rel Hart v. Valdez, 186 F.3d 1280, 1291 (10th Cir. 1999) (internal citations omitted). See also

   Jones v. Whittington, 2013 WL 4501342 at *2 (CIV-11-0861-HE) Aug. 21, 2013 (“While Younger

   originally attached controlling significance to the timing of the respective case filings, the Supreme

   Court has since retreated from that position. . . .It now appears to view a later-filed state proceeding

   as ‘pending’ for purposes of the doctrine if it was filed before ‘any proceedings of substance on

   the merits’ had taken place in the federal court.”) (citing Hicks v. Miranda, 422 U.S. 349)

   (additional citations omitted).

           As previously noted, it is undisputed that Plaintiffs’ constitutional claims and defenses

   could be raised in the state court case. Moreover, no proceedings of substance on the merits of

   this case have taken place. Accordingly, the Court concludes that dismissal of this case is

   appropriate. Having so concluded, the Court does not address the City’s contention that plaintiffs

   Michael Mayopoulos and Kristi Mayopoulos lack standing to sue The City of Owasso.

                                                      9
Case 4:19-cv-00183-TCK-JFJ Document 21 Filed in USDC ND/OK on 04/17/20 Page 10 of 10




          V. Conclusion

          For the reasons set forth above, the City of Owasso’s Motion to Dismiss (Doc. 11) is hereby

   granted.

          ENTERED this 17th day of April, 2020.




                                                  10
